Citation Nr: 1229104	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-15 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for shortened right leg, to include as secondary to service-connected low back disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to December 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2010 and November 2011, the Board remanded this case for additional development.  

The issue of entitlement to service connection for a right knee disorder, to include as secondary to a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the issue of entitlement to service connection for shortened right leg as secondary to service-connected low back disability.  The Board noted that according to the Veteran, he had a shortened right leg that was caused and/or aggravated by his service-connected low back disability.  In March 2009, the Veteran underwent a VA examination which showed that his right leg measured 35 inches and his left leg measured 35.5 inches.  The examiner stated that the Veteran had a "[v]ery slight shorten right leg condition with medial joint line tenderness which was consistent with meniscus tear."  The examiner also opined that it was less likely as not (less than 50/50 probability) that the Veteran's shortened right leg was caused by or a result of his service-connected low back disability.  According to the examiner, usually pains, limping, and problems with legs and knees were more the cause of lower back problems.  In the July 2010 remand, the Board stated that although the examiner from the March 2009 VA examination opined that the Veteran's shortened right leg was not caused by his service-connected low back disability, the examiner did not address the other pertinent question of whether the Veteran's shortened right leg was aggravated by his service-connected low back disability.  Thus, the Board remanded this case and directed that the Veteran be afforded a VA examination to determine the etiology of his shortened right leg.  The remand ordered that the examiner provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the currently diagnosed shortened right leg was caused or aggravated by the Veteran's service-connected low back disability. 

Pursuant to the July 2010 remand, the Veteran underwent a VA examination in September 2010.  Following the physical examination, the examiner stated that the Veteran's shortened right leg had been disputed by several examiners.  Upon examination, the Veteran's legs were of equal length of 35.5 inches.  Thus, the examiner opined that the alleged shortening of the Veteran's right leg was less likely as not (less than 50 percent probability) caused by or a result of his low back disability.  The examiner referred to a pervious orthopedic examination in 1961 for back pain that was relatively free of any acute or chronic findings.  He also noted that the Veteran's separation examination was essentially normal.  The examiner reported that the Veteran's VA exams 40 years after his discharge revealed minimal findings which were consistent with a farmer having worked for decades in lifting field crops, melons, etc.  According to the examiner, there was no evidence of scoliosis to cause the pelvis to be uneven now or then.  The current back examination was quite symmetrical, with both sacroiliac (SI) joints slightly tender and appeared to be at the same height.  The Veteran's hips had good and equal range of motion, as did his knees.  There was no unilateral paraspinal muscle spasm or unequal tenderness on the back examination.  Therefore, the examiner opined that it was less likely than not that any hip, knee, or leg abnormality could be attributed to the Veteran's chronic back disease.  

In November 2011 the Board found that upon a review of the September 2010 VA examination report, although the examiner continued to address the question of whether the Veteran's service-connected low back disability caused him to develop a shortened right leg, the examiner once again failed to address the other pertinent question of whether the Veteran's shortened right leg was aggravated by his service-connected low back disability.  The Board recognized that in the September 2010 VA examination report, the examiner stated that the Veteran's legs were of equal length of 35.5 inches.  However, the Board noted that the evidence of record shows that there were slight leg length differences at the time of the March 2009 VA examination.  In addition, the Board indicated that in a private medical statement from D.M.S., D.C., dated in July 2008, Dr. S. stated that the Veteran wore a heel lift for a short right leg.  Thus, the Board found that there was evidence of record of a shortened right leg, and as such, the question of aggravation needed to be addressed.  Therefore, the Board found that the instructions of the July 2010 remand were not complied with and remanded for further development, in particular for the Veteran to be afforded another VA examination wherein the examiner was to accept that the Veteran currently has or had in the past, a shortened right leg.  Stegall v.West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.) 

Pursuant to the November 2011 Board remand, the Veteran was afforded another VA medical examination in December 2011.  The examiner found that the Veteran had degenerative disc disease of the lumbar spine but that the right hip and the right knee were unremarkable with no degenerative joint disease and only strain/pain could be attributed.  The examiner stated that the X-ray reports were reviewed in detail.  There was joint space narrowing of the left hip consistent with the longer left leg.  There was degeneration of the right sacroiliac joint suggesting transfer of stresses across the pelvis with the right leg being shortened.  The opinion was rendered that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the examiner provided the rationale that "[t]he claimed right knee condition was more likely than not aggravated by the asymmetry of the legs across the pelvis causing [sacroiliac] disease and right knee strain as reflected by the joint space narrowing of his left hip from the longer left leg."  The examiner continued to provide additional discussion on the baseline of the Veteran's right knee disability and to again indicate that the current knee problem is more likely than not aggravated by the Veteran's service connected back condition and his nonservice connected longer left leg condition.  However, review of the examination report does not reveal an opinion regarding whether the Veteran's shortened right leg is related to the Veteran's active service or due to or permanently aggravated by the Veteran's service connected low back disability.  As such, the Board finds that the examination is inadequate.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311  (2007). 

In addition, the Board notes that as discussed above,  remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v.West, 11 Vet. App. 268, 271 (1998)

As the examiners have not provided an opinion regarding whether the Veteran's shortened right leg was aggravated by the Veteran's service connected low back disability and as the Board has ordered that this opinion be obtained, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination.

Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2008.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since March 2008.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to ascertain the etiology of the Veteran's shortened right leg.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.  The examiner must specifically review the July 2008 private medical statement from Dr. C.M.S., wherein Dr. S. stated that the Veteran wore a heel lift for a short right leg, and that he could confirm that the Veteran had a functional short right leg which was associated with low back and/or hip pain; the March 2009 VA examination report, which showed that at that time, the Veteran's right leg measured 35 inches and his left leg measured 35.5 inches; the September 2010 VA examination report; and the December 2011 VA examination report.  

After a review of the examination findings and the entire evidence of record, the examiner must answer the following question:  

Is it at least as likely as not (50 percent or greater probability) that the diagnosed shortened right leg (the examiner should accept that the Veteran currently has, or had in the past, a shortened right leg) was aggravated by the Veteran's service-connected low back disability, characterized as chronic low back condition with degenerative changes? 

If the Veteran's shortened right leg was aggravated by his service-connected low back disability, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected shortened right leg (e.g., slight, moderate) before the onset of aggravation. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.  A complete rationale for all opinions expressed must be provided. 

3.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



